Citation Nr: 0022400	
Decision Date: 08/24/00    Archive Date: 08/25/00

DOCKET NO.  97-10 252A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

R. A. C., M.D.


ATTORNEY FOR THE BOARD

Daniel R. McGarry


INTRODUCTION

The veteran had active service from May 1969 to May 1971. 

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision in which the 
regional office (RO) denied entitlement to service connection 
for PTSD.


FINDINGS OF FACT

1.  The veteran engaged in combat with the enemy during his 
tour of duty in the Republic of Vietnam during the Vietnam 
Era.

2.  He has current disability from PTSD which was incurred as 
a result of in-service exposure to stressors


CONCLUSION OF LAW

Entitlement to service connection for PTSD is warranted.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.303, 
3.304 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.

The veteran contends that he has current disability from PTSD 
as a result of exposure to combat-related stressors while 
serving in the Republic of Vietnam during the Vietnam Era.

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  This 
conclusion is supported by treatment records which indicate 
that the veteran has recently been treated for a 
neuropsychiatric disorder which has been diagnosed as PTSD.  
The record contains a transcript of the testimony of a 
private psychiatrist who examined the veteran and diagnosed 
him to have PTSD related to his in-service experiences during 
his service in the Republic of Vietnam during the Vietnam 
Era.  The RO has assisted the veteran in all necessary 
matters, including seeking and securing all possible 
treatment records.  The Board is satisfied that all relevant 
facts which may be developed have been properly developed, 
and that no further assistance is required to comply with the 
duty to assist mandated by 38 U.S.C.A. § 5107.

The elements required to establish service connection for 
PTSD are 1) a current, clear medical diagnosis of PTSD, which 
is presumed to include both the adequacy of the PTSD 
symptomatology and the sufficiency of a claimed in-service 
stressor; 2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and 3) medical 
evidence of a causal nexus, or link, between the current 
symptomatology and the specific claimed in-service stressor.  
38 C.F.R. § 3.304(f) (1996); Cohen v. Brown, 10 Vet. App. 
128, 138 (1997).

For the purposes of establishing service connection, a 
stressor is a traumatic event 1) to which the veteran was 
exposed during active service and in which the veteran 
"experienced, witnessed, or was confronted with an event or 
events that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of self or 
others"; and 2) which produced in the veteran a response 
involving intense fear, helplessness, or horror.  Cohen, at 
141 (citing the Diagnostic and Statistical Manual of Mental 
Disorders (4th ed., 1994) (DSM-IV)).  It is the distressing 
event, rather than the mere presence in a "combat zone," 
that may constitute a valid stressor for the purposes of 
supporting a diagnosis of PTSD.  Cohen, at 142 (citing 
Zarycki v. Brown, 6 Vet. App. 91, 99 (1993)); Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).

The Schedule of Ratings-Mental Disorders, 38 C.F.R.  § 4.130, 
was revised, effective November 7, 1996, to incorporate 
nomenclature based on the criteria in DSM-IV.  61 Fed. Reg. 
52696 (1996).  The revision also requires the rating agency 
to return the report to the examiner for substantiation of 
any diagnoses of mental disorders that do not conform to DSM-
IV, or that are not supported by the findings of the 
examination report.  38 C.F.R. § 4.125; 53 Fed. Reg. 22 
(1988); 61 Fed. Reg. 52696 (1996).

The veteran filed his claim before the above referenced 
revisions took effect, and before Cohen was decided.  With 
regard to the interpretation of these and other regulations 
by the U.S. Court of Veterans Appeals (now the United States 
Court of Appeals for Veterans Claims, hereinafter referred to 
as the Court) in Cohen, neither the veteran nor his 
representative received any notice.  The Board must therefore 
consider whether or not the veteran will be prejudiced by the 
application of revised regulations, or by the interpretation 
of these and other regulations by the Court in Cohen.  Where 
the law or regulation changes after a claim has been filed or 
reopened, the version most favorable to the appellant should 
apply.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).

The Board concludes that the veteran will not be prejudiced 
by the RO's failure to consider the claim based on the law as 
decided in Cohen, as the Board has concluded that the veteran 
is entitled to service connection for PTSD.

The veteran served in Vietnam during the Vietnam Era.  His 
military occupational specialty was light weapons 
infantryman.  His medals include the Purple Heart Medal and 
Combat Infantryman Badge.  By virtue of being awarded these 
and other medals, the Board finds that he engaged in combat 
with the enemy.  He has asserted that he experienced several 
stressors during his service, including being injured when an 
armored personnel carrier in which he was riding overturned 
when it detonated a mine.  That incident is verified in 
service medical records.

A private psychiatrist testified before the VA Hearing 
Officer that he had examined the veteran and that the veteran 
had current disability from PTSD which was related to his 
Vietnam war experiences, including the incident in which he 
and other soldiers were injured when an armored personnel 
carrier hit a mine.  Such testimony is credible and is 
afforded full probative weight, as the proponent appears to 
be fully qualified to render the opinions contained in such 
testimony.  In addition, this psychiatrist's diagnosis was 
accepted by the Medical Consultant for the Social Security 
Administration (SSA), and was the basis of the veteran's SSA 
award.  PTSD was also the diagnosis of several other 
psychiatrists.  Finally, VA psychological tests conducted in 
November 1996 were interpreted as consistent with the 
diagnosis of PTSD.  On the other hand, reports of VA 
psychiatric examinations have not confirmed the PTSD 
diagnosis.

The evidence clearly shows that the veteran engaged in combat 
with the enemy.  With respect to whether the evidence 
establishes the existence of PTSD caused by in- service 
stressor or stressors, the Board finds the evidence to be in 
relative equipoise.  There are diagnoses of PTSD of record, 
as well as equally probative diagnoses of other psychiatric 
disorders.  With application of the benefit of the doubt 
rule, a grant of service connection for PTSD is warranted.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection is granted for PTSD.



		
	NANCY I, PHILLIPS
	Member, Board of Veterans' Appeals



 
- 3 -


- 1 -


